DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to a Request for Continued Examination filed on 6/6/2022 and a Terminal Disclaimer filed on 6/10/2022.
Claims 18 and 37 have been amended.
Claims 21 and 40 have been cancelled. Claims 1-17 and 35-36 were cancelled previously.
No new claims have been added.
Claims 18-20, 22-34, 37-39, and 41-53 remain pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 has been entered.
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 6/6/2022, with respect to claims 18-20, 22-34, 37-39, and 41-53 have been fully considered and are persuasive in light of the Terminal Disclaimer filed on 6/10/2022. The rejection of claims 18-20, 22-34, 37-39, and 41-53 has been withdrawn. 
Allowable Subject Matter
Claims 18-20, 22-34, 37-39, and 41-53 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claims 18 and 37, the Examiner agrees with Applicant’s arguments that the prior art does not disclose or suggest a method and a radio transceiver device for estimating angle of arrival of a radio signal, the device comprising an antenna array that is configured to have a first phase center location (p1) and obtain a first  measurement of the radio signal while the antenna array is configured to have the first phase center location, to configure the antenna array to have a second phase center location (p2) than p1 and obtain a second measurement of the radio signal while the antenna array is configured to have the second phase center location, and estimate the angle of arrival using a phase difference between measurements as obtained using p1 and measurements as obtained using p2. These limitations in combination with the other claimed limitations are not taught by the prior art. The Terminal Disclaimer filed on 6/10/2022 also overcomes the previous double patenting rejection of claims 18 and 37.	Regarding claims 19-20, 22-34, 38-39, and 41-53, the claims are allowable because they depend from allowable claims 18 and 37 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474